Title: To George Washington from Major General Horatio Gates, 26 April 1778
From: Gates, Horatio
To: Washington, George



Sir
York [Pa.] 26th April 1778

I had the Honor to receive Your Excellency’s Letter of the 24th Inst. by the Bearer as I expect Genl Lee is now upon his return hither, I shall wait his Arrival & proceed immediately with him to Head Quarters. By a Letter I have just received from Lieut: Col. Troup, dated Fish Kill the 18th Instant, I am inform’d, that Col: Hughes D. Q. M. General in that Department either has, or is about to resign his Commission; as Your

Excellency knows this resignation cannot at present take place, without greatly retarding the public Service, I entreat Your Excellency will be pleased to prevail on General Greene, to endeavour to Influence Colonel Hughes to continue in Service; my sole Motive in this request, is to prevent the injury The Public Interest must receive, by The untimely removal of Colonel Hughes—with great respect I am Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

